DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On March 17, 2009, Plaintiff filed a Complaint. The first case management conference was held May 27, 2009. On that date, Defendant verbally requested that Plaintiff provide supplemental information. Subsequently, Defendant put its request in writing in a letter dated June 4, 2009.
When Plaintiff did not provide the requested information she promised to provide, a second case management conference was scheduled for August 6, 2009. Plaintiff failed to appear for the case management conference scheduled for August 6, 2009. On that date, Defendant sent a second request for the same information to Plaintiff. Plaintiff did not respond to Defendant's request.
The court's Journal Entry dated September 23, 2009, which was sent to 3920 Silver Falls Drive NE Silverton, OR 97381, advised Plaintiff that failing to provide the information by November 2, 2009, would result in dismissal.
On November 5, 2009, Defendant filed its status report, stating that as of that date, Plaintiff had not provided the requested information to Defendant. *Page 2 
As a result of Plaintiff's failure to provide the requested information to Defendant, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of November 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onNovember 19, 2009. The Court filed and entered this document on November19, 2009. *Page 1